241 S.W.3d 874 (2008)
Brenda K. WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67662.
Missouri Court of Appeals, Western District.
January 8, 2008.
Ruth Sanders, Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for Respondents.
Mary H. Moore, Asst. Attorney General, Jefferson City, MO, joins on the briefs for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.
Prior report: 142 S.W.3d 800.

Order
PER CURIAM.
Brenda Williams appeals the denial of her Rule 29.15 motion for post-conviction relief. Williams claims trial counsel was ineffective because he refused to allow her to testify in her own defense.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).